Respondent was arrested, tried and convicted on an information filed in the superior court. Motion for a new trial was made on the following grounds: First, errors in law occurring at the trial and excepted to by the defendant; second, that the verdict was contrary to the law and the evidence. Defendant's motion for a new trial being granted, this appeal follows.
We have in this case the same situation as arose in the case of State v. Pavelich, 150 Wash. 411, 273 P. 182.
On the authority of that case, it is conceded that the judgment must be affirmed. *Page 700